JS 44

Case 2:20-cv-00355-JHS Document1 Filed 01/21/20 Page 1 of 12
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. ‘This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheel, (SEF INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

(Rev. 06/17)

 

1 PELABEBEN DENCE PROJECT, INC.,

a New Jersey Non Profit Corporation,

(b) County of Residence of First Listed Plaintiff

UNION

(EXCEPT IN US. PLAINTIFF CASES)

(c) Attomeys (firm Name, Address, and Teleplioue Nuauber)

Dessen,

Moses & Rossitto, 600 Easton Road,

Willow Grove, PA 19090; (215) 658-1400

NOTE:

Altomeys (/f/ Kuo)

 

County of Residence of First Listed Defendant

BENE ER Seo ciaTEs, L.P., a Pennsylvania Limited Partnership,

PHILADELPHIA

UN U.S, PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THe LOCATION OF
THE TRACT OF LAND INVOLVED

 

II. BASIS OF JURISDICTION (Place an "'X" in One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X"' in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
Ol US, Government 3 Federal Question PTF DEF PTY DEF
Plaintiff (U.S, Government Not a Party) Citizen of This State 1 1 1 Incorporated ov Principal Place G4 a4
of Business In This State
GO 2) US, Government 0 4 Diversity Citizen of Another State G2 O 2 Incarmporated and Principal Place O05 O84
Defendant (Indicate Citizenship of Parties in tiem HH) of Business In Another State
Citizen or Subject ofa 0 3 1 3. Foreign Nation o6 oO6
Foreign Country

 

 

 

IV. NATURE OF SUIT (Place an "x" in One Box Oni)

 

 

 

 

 

 

 

 

 

 

 

l CONTRACT TORTS FORFETTURE/PENALTY. BANKRUPTCY
J 110 Insurance PERSONAL INJURY PERSONAL INJURY =] 625 Drug Related Scizure 0 422 Appeal 28 USC 158 O 375 False Claims Act
1 120 Marine 0 310 Airplane 0 365 Personal Injury - of Property 21 USC 881) JO 423 Withdrawal O 376 Qui Tam (31 USC
1 130 Miller Act 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
1 140 Negotiable Instrument Liability O01 367 Health Care/ D400 Stale Reapportionment
[7 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slandei Personal Injury O 820 Copyrights 0 430 Banks and Banking
{7 151 Medicare Act 1 330 Federal Employers* Product Liability 830 Patent 1 450 Commerce
1 152 Recovery of Defaulted Liability 1 368 Asbestos Personal CO) 835 Patent - Abbreviated O) 460 Deportation
Student Loans 1 340 Marine Injury Product New Diug Application J 470 Racketeer Influenced and
{Excludes Veterans) 345 Marine Product Liability 1 840 Trademark Conupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY 17 480 Consumer Credit
of Veteran’s Benefils 1 350 Motor Vehicle QO 370 Other Fraud (J 710 Fair Labor Standards OD 86L THA (1395 fP) 1 490 Cable/Sat TV
0 160 Stackhalders’ Suits O 355 Motor Vehicle (9 371 Truth in Lending Act O 862 Black Lung (923) 1 850 Securities‘Commodities/
190 Other Contract Product Liability 1 380 Other Personal O 720 Labai/Management 1 863 DIWC/DIWW (405(g)) Exchange
O 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Tille XVI 1 $90 Other Statutory Actions
1 196 Franchise Injury O} 385 Property Damage 0 740 Railway Labor Act 1 865 RSI (405(z)) 891 Agricultural Acts
1 362 Personal Injury - Product Liability (1 751 Family and Medical 9 $93 Environmental Matters
Medical Malpractice Leave Act 0 895 Freedom of Information
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS 09 790 Other Labor Litigation FEDERAL TAX SUITS Act
O 210 Land Condemnation O 440 Other Civil Rights Ilabeas Corpus: O 791 Employee Retirement 1 870 Taxes (U,S, Plaintiff C1 896 Arbitration
OG 220 Foreclosure O 44) Voting O 463 Alicu Detainee Income Security Act or Defendant) 1 899 Adininistrative Procedure
f 230 Reni Lease & Ejectment 1 442 Employment 1 510 Motions to Vacate 0 871 IRS-Third Partly Act/Review or Appeal of
© 240 Yorts to Land 0 443 Housing’ Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations 1 530 General J 950 Constitutionalily of
1 290 All Other Real Property 1 445 Amer. w/Disabilities - ] J 535 Death Penally IMMIGRATION State Statutes
Finployment Other: C1 462 Naturalization Application
&K 446 Amer. w/Disabilities - | 540 Mandamus & Other [0 465 Other Lmmigration
Othe: 550 Civil Rights Actions
(1 448 Education A $55 Prison Condition
1 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an“ " in One Box Only)

2

Removed from

3

o4

Reinstated or

O 5 Transferred from

C1 6 Multidistrict

O 8 Multidistrict

XI Original Remanded from lultidi
Proceeding State Court Appellate Court Reopened Litigation -

Transfer

Litigation -
Direct File

Another District
(spociiy)

Cite the U.S. Civil Statute under which you are Mling (Do not cite jurisdictional statutes unless diversity):

Title iii of the Americans with Disabilities Act - 42 U.S.C. Sec. 12181, et seq.

Brief description of cause:

Equal access to places of public accommodation for individuals with disabilities

[> CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

 

 

VI. CAUSE OF ACTION

 

 

VIL. REQUESTED IN

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P, JURY DEMAND: Yes No
VU. RELATED CASE(S)
See instructions):
iF ANY Cee STO DOCKET NUMBER

 

DATE

od [172020

FOR OFFICE USE ONLY

"TODS TOE—
A, (St
— *

RECEIPT AMOUNT APPLYING IFP JUDGE: MAG, JUDGE
Case 2:20-cv-00355-JHS Document1 Filed 01/21/20 Page 2 of 12

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA
PHILADELPHIA DIVISION

THE INDEPENDENCE PROJECT, INC.,
a New Jersey Non Profit Corporation,

Plaintiff,
VS. Case No.:

BENSALEM ASSOCIATES, L.P., a
Pennsylvania Limited Partnership,

Defendant.
/

 

COMPLAINT
Plaintiff, THE INDEPENDENCE PROJECT, INC., a New Jersey Non-Profit

Corporation, on its behalf and on behalf of all other mobility-impaired individuals similarly-

situated, (sometimes referred to as “Plaintiff’ ), hereby sues the Defendant, BENSALEM

ASSOCIATES, L.P., a Pennsylvania Limited Partnership, (herein sometimes referred to as

‘Defendant’”), for Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant to

the Americans with Disabilities Act, 42 USC § 12181 et seq. (“ADA”).

1. Plaintiff, THE INDEPENDENCE PROJECT, INC., is a non-profit corporation formed
under the laws of the State of New Jersey and maintains its principal office at 1002
Central Avenue, New Providence, NJ 07974-1030, in the County of Union.

2. The Bensalem Center is located at 1903 Street Road, Bensalem, PA 19020 in the County
of Bucks.

3. Venue is properly located in the Eastern District of Pennsylvania because venue lies in
the judicial district of the property situs. The Defendant's property is located in and does

business within this judicial district.
Case 2:20-cv-00355-JHS Document1 Filed 01/21/20 Page 3 of 12

Pursuant to 28 USC § 1331 and 28 USC § 1343, this Court has been given original
jurisdiction over actions which arise from the Defendant’s violations of Title III of the
Americans with Disabilities Act, 42 USC § 12181 et seg. See, also, 28 USC § 2201 and
§ 2202.

Plaintiff, THE INDEPENDENCE PROJECT, INC., is a non-profit New Jersey
corporation. Members of this organization include individuals with disabilities as defined
by the ADA, and are representative of a cross-section of the disabilities to be protected
from discrimination by the ADA. The purpose of this organization is to represent the
interest of its members by assuring places of public accommodation are accessible to and
usable by the disabled and that its members are not discriminated against because of their
disabilities. THE INDEPENDENCE PROJECT, INC. and its members have suffered and
will continue to suffer direct and indirect injury as a result of the Defendant’s
discrimination until the Defendant is compelled to comply with the requirements of the
ADA. One or more of its members has suffered an injury that would allow it to bring suit
in its own right. THE INDEPENDENCE PROJECT, INC. has been discriminated
against because of its association with its disabled members and their claims.

DENNIS MAURER is a New Jersey resident, and qualifies as an individual with
disabilities as defined by the ADA. Mr. Maurer has multiple sclerosis and is mobility
impaired, and uses a wheelchair for mobility. Mr. Maurer is a member of the Plaintiff
organization, THE INDEPENDENCE PROJECT, INC., discussed below in paragraph 5.
Mr. Maurer has been to the subject property numerous times. The barriers to access as

set forth herein have endangered his safety. He plans to return to the subject property in
10.

Case 2:20-cv-00355-JHS Document1 Filed 01/21/20 Page 4 of 12

the near future. Mr. Maurer has been a resident of South Jersey his entire life, and
regularly travels to Philadelphia to see friends, to eat, to shop and go to shows, concerts
and sporting events, and to go to Parx Casino and Race Track. In conjunction with his
activities in Philadelphia, he enjoys looking for the best Philly cheese steaks. Mr. Maurer
is an avid horseman, and is a retired former thoroughbred trainer in the state of New
Jersey. He trained horses at Philadelphia Park in the 80’s and 90’s.

Defendant owns, leases, leases to, or operates a place of public accommodation as
defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and
36.104. Defendant is responsible for complying with the obligations of the ADA. The
place of public accommodation that the Defendant owns, operates, leases or leases to is
known as Bensalem Center, and is located at 1903 Street Road, Bensalem, PA 19020.
THE INDEPENDENCE PROJECT, INC. and DENNIS MAURER have a realistic,
credible, existing and continuing threat of discrimination from the Defendant’s non-
compliance with the ADA with respect to the property as described but not necessarily
limited to the allegations in paragraph 11 of this Complaint. Plaintiff has reasonable
grounds to believe that they will continue to be subjected to discrimination in violation of
the ADA by the Defendant. DENNIS MAURER desires to visit Bensalem Center not
only to avail himself of the goods and services available at the property but to assure
himself that the property is in compliance with the ADA so that he and others similarly-
situated will have full and equal enjoyment of the property without fear of discrimination.
The Defendant has discriminated against the individual Plaintiff and members of the

corporate Plaintiff organization by denying them access to, and full and equal enjoyment
11.

b)

d)

Case 2:20-cv-00355-JHS Document1 Filed 01/21/20 Page 5 of 12

of, the goods, services, facilities, privileges, advantages and/or accommodations of the
buildings, as prohibited by 42 USC § 12182 et seq.

The Defendant has discriminated, and is continuing to discriminate, against the Plaintiff
in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,
1992 (or January 26, 1993, if Defendants have 10 or fewer employees and gross receipts
of $500,000 or less). A preliminary inspection of the Bensalem Center has shown that
violations exist. These violations which DENNIS MAURER personally encountered or
observed, include, but are not limited to:

Parking and Exterior Accessible Route

Bensalem Center accessible parking spaces provided are not maintained; contain surface
cracks, abrupt changes of level, lack compliant access aisles, and lack compliant
accessible routes from parking, violating Sections 402 and 502 of the 2010 Accessibility
Standards. These conditions during numerous visits prevented Mr. Maurer from
unloading from his van freely and safely.

Curb ramps provided to access stores at Bensalem Center are unsafe for wheelchair users
and are not provided in some areas of the center. The curb ramps contain excessive
slopes, abrupt changes of level and lack level landings, violating Sections 402 and 406 of
the 2010 Accessibility Standards. Curb ramps with excessive slopes are a hazard to Mr.
Maurer and put him in danger of tipping over.

The exterior accessible route from parking spaces at Bensalem Center contains severe
abrupt changes of level greater than 4 inch and lacks a direct route to ramps or curb
ramps, violating Section 402 of the 2010 Accessibility Standards. Mr. Maurer was forced
to travel in the traffic area of the center while avoiding abrupt changes of level to get to
the curb ramp.

Bensalem Center fails to provide a safe accessible route to the adjacent bus stop, street or
sidewalk, violating Section 206.2.1 of the 2010 Accessibility Standards. The lack of an
accessible route prevents the option of public transportation for Mr. Maurer.

Access to Goods and Services

Bensalem Center fails to provide an accessible checkout lines and certain elements are
mounted beyond the reach of Mr. Maurer, violating Sections 308 and 904 of the 2010
g)

h)

j)

k)

))

Case 2:20-cv-00355-JHS Document1 Filed 01/21/20 Page 6 of 12

Accessibility Standards. Mr. Maurer required assistance while checking out at Bensalem
Center.

Entering tenants is impeded by abrupt changes of level at the base and/or slopes beyond
limits, violating Section 404 of the 2010 Accessibility Standards. Abrupt changes of
level can cause damage to Mr. Maurer’s wheelchair and a lack of latch side clearance
prevents Mr. Maurer from entering without assistance.

Indian Hut and Jacks Cold Cuts fail to provide accessible dining tables for those in
wheelchairs, violating Section 902 of the 2010 Accessibility Standards. Mr. Maurer was
unable to dine comfortably due to a lack of accessible tables.

Dollar General fails to provide a continuous interior accessible route due to goods,
violating Section 402 of the 2010 Accessibility Standards.. Mr. Maurer was impeded by
goods on numerous visits.

Restrooms

Restrooms at Indian Hut, Jacks Cold Cuts, Hollywood Nails and Patel Brothers were
reported to be unsafe for use by the plaintiff. Inspection revealed Mr. Maurer was unable
to use the restrooms safely due to a lack of accessibility. Including a lack of policies,
inaccessible water closets which lack proper controls and wheelchair maneuvering space
violating Section 601 of the 2010 Accessibility Standards.

Restrooms at Indian Hut, Jacks Cold Cuts, Hollywood Nails and Patel Brothers provide
dispensers beyond reach of Mr. Maurer and are inaccessible to the plaintiff, violating
Section 308 of the 2010 Accessibility Standards.

Lavatories at Indian Hut, Jacks Cold Cuts, Hollywood Nails and Patel Brothers lack knee
clearance and accessibility preventing Mr. Maurer from freely accessing the lavatory,
violating Section 606 the 2010 Accessibility Standards.

Indian Hut, Jacks Cold Cuts and Hollywood Nails provide restrooms that contain
improper centerlines for the water closets and flush controls mounted on the wall side,
violating Section 604 of the 2010 Accessibility Standards. Mr. Maurer was unable to
access flush controls while in the restrooms due to improper location.

m) Using restrooms doors Indian Hut, Jacks Cold Cuts, Hollywood Nails and Patel Brothers

n)

is impeded by round door knobs, improper signage and a lack of maneuvering clearance,
violating Section 404 of the 2010 Accessibility Standards. Lack of latch side clearance,
stored goods and/or maneuvering space impedes Mr. Maurer from easily accessing doors.

Maintenance

The accessible features of the facility are not maintained, creating barriers to access for
the Plaintiff, as set forth herein, in violation of 28 CFR 36.211.

5
12.

13.

14,

Case 2:20-cv-00355-JHS Document1 Filed 01/21/20 Page 7 of 12

All of the foregoing cited violations are violations of both the 1991 Americans with
Disabilities Act Guidelines (ADAAG) and the 2010 Standards for Accessible Design, as
adopted by the Department of Justice.

The discriminatory violations described in paragraph 10 are not an exclusive list of the
Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s place of
public accommodation in order to photograph and measure all of the discriminatory acts
violating the ADA and all of the barriers to access. The individual Plaintiff, the members
of the Plaintiff group, and all other individuals similarly-situated, have been denied
access to, and have been denied the benefits of services, programs and activities of the
Defendant’s buildings and its facilities, and have otherwise been discriminated against
and damaged by the Defendant because of the Defendant’s ADA violations, as set forth
above. The individual Plaintiff, the members of the Plaintiff group and all others
similarly-situated will continue to suffer such discrimination, injury and damage without
the immediate relief provided by the ADA as requested herein. In order to remedy this
discriminatory situation, the Plaintiff requires an inspection of the Defendant’s place of
public accommodation in order to determine all of the areas of non-compliance with the
Americans with Disabilities Act.

Defendant has discriminated against the individual and corporate Plaintiff by denying
them access to full and equal enjoyment of the goods, services, facilities, privileges,
advantages and/or accommodations of its place of public accommodation or commercial
facility in violation of 42 USC § 12181 et seg. and 28 CFR. 36.302 et seq. Furthermore,

the Defendant continues to discriminate against the Plaintiff, and all those similarly-
15.

16.

Case 2:20-cv-00355-JHS Document1 Filed 01/21/20 Page 8 of 12

situated by failing to make reasonable modifications in policies, practices or procedures,
when such modifications are necessary to afford all offered goods, services, facilities,
privileges, advantages or accommodations to individuals with disabilities; and by failing
to take such efforts that may be necessary to ensure that no individual with a disability is
excluded, denied services, segregated or otherwise treated differently than other
individuals because of the absence of auxiliary aids and services.

Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Considering the balance of hardships between the Plaintiff and Defendant, a remedy in
equity is warranted. Furthermore, the public interest would not be disserved by a
permanent injunction. Plaintiff has retained the undersigned counsel and is entitled to
recover attorney’s fees, costs and litigation expenses from the Defendant pursuant to 42
USC § 12205 and 28 CFR 36.505.

Defendant is required to remove the existing architectural barriers to the physically
disabled, when such removal is readily achievable for its place of public accommodation
that has existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there
has been an alteration to Defendant’s place of public accommodation since January 26,
1992, then the Defendants are required to ensure to the maximum extent feasible, that
the altered portions of the facility are readily accessible to and useable by individuals
with disabilities, including individuals who use wheelchairs, 28 CFR 36.402; and finally,
if the Defendant’s facility is one which was designed and constructed for first occupancy

subsequent to January 26, 1993, as defined in 28 CFR 36.401, then the Defendant’s
17.

18.

Case 2:20-cv-00355-JHS Document1 Filed 01/21/20 Page 9 of 12

facility must be readily accessible to and useable by individuals with disabilities as
defined by the ADA.

Notice to Defendant is not required as a result of the Defendant’s failure to cure the
violations by January 26, 1992 (or January 26, 1993, if Defendants have 10 or fewer
employees and gross receipts of $500,000 or less). All other conditions precedent have
been met by Plaintiff or waived by the Defendant.

Pursuant to 42 USC § 12188, this Court is provided with authority to grant Plaintiff
Injunctive Relief, including an order to require the Defendant to alter the Bensalem
Center to make those facilities readily accessible and useable to the Plaintiff and all
other persons with disabilities as defined by the ADA; or by closing the facility until such
time as the Defendant cures its violations of the ADA.

WHEREFORE, Plaintiff respectfully request:

a. The Court issue a Declaratory Judgment that determines that the Defendant at the
commencement of the subject lawsuit are in violation of Title III of the Americans with
Disabilities Act, 42 USC § 12181 et seq.

b. Injunctive relief against the Defendant including an order to make all readily
achievable alterations to the facility; or to make such facility readily accessible to and
useable by individuals with disabilities to the extent required by the ADA; and to require
the Defendant to make reasonable modifications in policies, practices or procedures,
when such modifications are necessary to afford all offered goods, services, facilities,
privileges, advantages or accommodations to individuals with disabilities; and by failing

to take such steps that may be necessary to ensure that no individual with a disability is
Case 2:20-cv-00355-JHS Document1 Filed 01/21/20 Page 10 of 12

excluded, denied services, segregated or otherwise treated differently than other

individuals because of the absence of auxiliary aids and services.

c. An award of attorney’s fees, costs and litigation expenses pursuant to 42 USC
§ 12205.
d. Such other relief as the Court deems just and proper, and/or is allowable

under Title III of the Americans with Disabilities Act. The Order shall further require

the Defendant to maintain the required assessable features on an ongoing basis.

Date: January ¢ 7], 2020 mr. 100 / Qa

David S. Dessen, Esquire, PA Bar No. 17627
DESSEN, MOSES & ROSSITTO
Co-Counsel for Plaintiffs

600 Easton Rd.

Willow Grove, PA 19090

Telephone: (215) 658-1400

Facsimile: (215) 658-2879

Email: ddessen@dms-lawyer.com

 

John P. Fuller, Esquire, pro hac vice pending
FULLER, FULLER & ASSOCIATES, P.A.
12000 Biscayne Blvd., Suite 502

North Miami, FL 33181

Telephone: (305) 891-5199

Facsimile: (305) 893-9505

Email: jpf@fullerfuller.com

Counsel for Plaintiff
Case 2:20-cv-00355-JHS Document1 Filed 01/21/20 Page 11 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

The Independence Project, Inc. ; CIVIL ACTION
a :
Bensalem Associates, L.P., NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
laintiffshall complete a Case Management Track Designation Form inall civil cases at the time of
iling the complaint and serve a copy onall defendants. (See§ 1 :03 ofthe plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus— Cases brought under 28 U.S.C.§ 2241 through§ 2255. ( )

(b) Social Security— Cases requesting review ofa decision of the Secretary of Health
and Human Services denying plaintiffSocial Security Benefits. ()

(c) Arbitration— Cases required to be designated for arbitration under Local Civil Rule 53.2. (_ )

(d) Asbestos— Cases involving claims for personal injury or property damage from
exposure to asbestos. ()

(e) Special Management— Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form fora detailed explanation ofspecial

 

 

 

management cases.) ( )
(f) Standard Management- Cases that donot fall into any one ofthe other tracks. (X)
Llialro 22 Ons 4 Ou Plaintiff
Date’ ° Attorney-at-law Attorney for
215-496-2902 215-658-0747 ddessen@dms-lawyer.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:20-cv-00355-JHS Document1 Filed 01/21/20 Page 12 of 12

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 1002 Central Avenue, New Providence, NJ 07974
Address of Defendant: 3901 Manayunk Avenue, Suite 303, Philadelphia, PA 19128
1903 Street Road, Bensalem, PA 19020

Place of Accident, Incident or Transaction:

 

RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

|. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| nol]

previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ | No

pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No

numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [] No

case filed by the same individual?

| certify that. to my knowledge, the within case [1] is / [2] is not related to any case now pending or within one year previously terminated action in

this court except as noted above.
DATE: ul 7/1026 LOSTQ.

frtornev-at-Law / Pro Se Plaintiff Attorney 1D. # (if applicable)

 

 

CIVIL: (Place a Vin one category only)

&

Federal Question Cases: Diversity Jurisdiction Cases:

Indemnity Contract, Marine Contract, and All Other Contracts Insurance Contract and Other Contracts

FELA Airplane Personal Injury
Jones Act-Personal Injury Assault, Defamation

Antitrust Marine Personal Injury

Patent Motor Vehicle Personal Injury

Labor-Management Relations
Civil Rights

Other Personal Injury (Please specifi)
Products Liability

8. Habeas Corpus Products Liability — Asbestos

9. Securities Act(s) Cases All other Diversity Cases

10. Social Security Review Cases (Please specif\):

maw wN-

OOOOOODOOoO

SS

OOOOSOoO00o00

 

 

 

11. All other Federal Question Cases
(Please specify)
ARBITRATION CERTIFICATION
(The effect of this certification is to remoye the case from eligibility for arbitration.)
I, David S. Dessen, Esq. . counsel of record or pro se plaintiff, do hereby certify:
[] Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought.
DATE: u| | L620 M) Os: ¢

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

  

NOTE: A trial de nove will be a tial by jury only if there has been compliance with F.R.C,P, 38

 

Civ 609 (3/2018)

 
